Appellant was convicted in the county court of Tulsa county for violating the prohibitory liquor law, and his punishment was assessed at a fine of $100 and 60 days' imprisonment in the county jail. We have carefully considered the brief of counsel for appellant, and have read over the entire transcript of the record and case-made. We find that a demurrer was not filed to the information, and that no exceptions were reserved to the instruction of the court. All of the questions presented in the brief have heretofore been decided by this court adversely to the contentions of counsel for appellant. In view of the immense amount of work we have upon our hands, it would be a useless consumption of time and space to rediscuss these questions. We think the evidence in the case amply supports the verdict. The judgment of the trial court is therefore affirmed, and the cause is remanded to the county court of Tulsa county, with directions that it proceed with the execution of its judgment. *Page 204 
                      OPINION ON REHEARING.1. COMMERCE — Intoxicating Liquors — Conveyance within State.
The conveying clause of section 4180, Comp. Laws 1909, is not in conflict with the interstate commerce clause of the Constitution of the United States, and is not a burden on interstate commerce in intoxicating liquors.
2. STATUTES — Construction. The statutes of the state of Oklahoma are to be construed in connection with and in subordination to the Constitution of the United States and the acts of Congress adopted in pursuance thereof.
3. INTOXICATING LIQUORS — Illegal Conveyance — Evidence. For evidence sustaining a conviction for unlawfully conveying intoxicating liquors from one place in the state to another place therein, see facts stated in the opinion.
4. APPEAL — Sufficiency of Evidence. The jury are the exclusive judges of the weight of the evidence and the credibility of the witnesses; and, where there is any evidence in the record from which the jury could reasonably conclude that the defendant is guilty, this court will not disturb their verdict, upon the ground that it is contrary to the evidence, unless it affirmatively appears from the record that the jury were influenced by improper motives in arriving at the verdict.
5. TRIAL — Misconduct of Jury — Impeachment of Verdict.
Misconduct occurring in the jury room while the jury was considering its verdict cannot be shown by the affidavit or testimony of a juror.
6. CONTEMPT — Impeachment of Verdict — Affidavit of Juror.
Every jury is sworn in each case to render a true verdict according to the law and the evidence. Where a juror files an affidavit or testifies that he was influenced by anything, in arriving at the verdict, except the law and testimony, he swears to his own dishonor, and stultifies and impeaches himself, and informs the court, under oath, that he has been guilty of the grossest contempt in ignoring and disregarding the instructions of the court. He should therefore be punished for contempt of court.
7. APPEAL — Duty of Court. Laws are enacted and courts are established to punish and suppress crime. If this court were to undertake to hunt for excuses to turn guilty men loose, it would be a gross perversion of its duty and an outrage upon the rights of the law-abiding people of the state. It is our duty to so construe the law as will protect society, and not be a source of encouragement and protection to crime and criminals.
8. SAME. Lawyers look at a case from the standpoint of their clients' interest alone. But this court is charged with the double duty of seeing that no defendant shall be punished unjustly, and also with seeing that the rights of society are respected and protected. We must therefore look at both sides of each record presented to us.
(Syllabus by the Court.) *Page 205